         Case 2:19-cv-01634-JAM-DB Document 6 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RUCHELL CINQUE MAGEE                             No. 2:19-cv-1634 JAM DB P
         PREFILING ORDER,
12
                           Plaintiff,
13                                                        ORDER
               v.
14
         CAROLYN K. DELANEY, et al.,
15
                           Defendants.
16

17
              Plaintiff, a state prisoner proceeding pro se, has lodged1 this civil rights action seeking
18
     relief under 42 U.S.C. § 1983. (See ECF No. 1). The matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
              On May 22, 2020, plaintiff filed a “motion to stay pending litigations against double
21
     jeopardy.” (ECF No. 3). As a vexatious litigant, plaintiff has yet to be granted permission to file
22
     ////
23

24
     1
        Plaintiff has been deemed a vexatious litigant. As a result, pleadings brought by plaintiff are
25   not to be filed. Instead, they are simply to be lodged in order to verify the existence of any
26   prerequisite certification. See generally Franklin v. Murphy, 745 F.2d 1221, 1232 (9th Cir.
     1984), abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319 (1989). Thereafter,
27   presuming in forma pauperis status is granted, such pleadings are also to be reviewed by the court
     for frivolity or maliciousness. See 28 U.S.C. § 1915(e)(2)(B). Such findings will foreclose the
28   filing of a complaint.
                                                        1
      Case 2:19-cv-01634-JAM-DB Document 6 Filed 06/17/20 Page 2 of 2

 1   the instant complaint. (See generally ECF No. 2). Therefore, his motion to stay this action is

 2   premature, and it shall be denied as such.

 3           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to stay this action (ECF

 4   No. 3) is DENIED as premature.

 5   Dated: June 17, 2020

 6

 7

 8

 9   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/mage1634.stay.den
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                2
